Citation Nr: 1735568	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  17-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1954 to April 1966 and from May 1966 to August 1974, including service in Vietnam.  The Veteran is in receipt of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals Board on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

In an April 2017 VA Form 9 the Veteran requested a hearing before a Decision Review Officer at his local RO.  To date, however, a RO hearing has not been scheduled and the record does not show the request withdrawn.  The hearing must be scheduled.  See 38 C.F.R. § 20.700.  

Additionally, an addendum to the July 2015 VA opinion is needed to adequately address the Veteran's contentions.  Service treatment does show the Veteran was seen for a mild acneiform reaction of the chest and back, mild acne vulgaris and poison ivy.  The July 2015 examiner opined that the currently diagnosed condition of actinic keratosis/porokeratosis is not the same as the reaction the Veteran had to the poison ivy in service, but did not include any comment on the Veteran's reported sun exposure, and presumed exposure to herbicide agents, in Vietnam. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an in-person RO hearing before a DRO.

2.  Obtain an addendum opinion from the July 2015 VA examiner regarding the nature and etiology of the Veteran's skin condition.  If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the severity of the Veteran's skin disorder.  If the providing examiner determines that a clinical evaluation is necessary in order to provide the opinion requested, then one should be provided and all indicated tests and studies performed.  The claims file must be provided to and reviewed by the examining clinician.

For the currently diagnosed condition of actinic keratosis/porokeratosis, the examiner is to indicate whether it is at least as likely as not (a 50 percent or greater probability) that this disability had onset in service or is otherwise related to service.

In answering this question, the examiner must also discuss whether the current condition is related to the Veteran's presumed exposure to herbicide agents and/or his sun exposure in Vietnam.  A complete rationale must be provided.  

The examiner is further advised that a negative etiological opinion related to herbicide agent exposure cannot be solely based on the absence of a disability from VA's list of diseases associated with exposure to certain herbicide agents found in 38 C.F.R. § 3.309 (e).  A more cogent explanation is required.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




